DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Application
This is a notice of allowance in response to Applicant’s RCE filed 06/23/2022.
Status of Claims
Claims 1-20 are pending.
Allowable Subject Matter
Claims 1-20 are allowed.
Reasons for Allowance
With respect to 35 USC § 101 
This application is directed to  a method, a system, and a non-transitory machine-readable medium for obtaining total payment volume data corresponding to a past period of time for an entity system that processes electronic transactions; inputting the total payment volume data into a forecasting model that is configured to predict first total payment volumes for future periods of time: outputting. using the forecasting model, a first prediction of a total payment volume for a future period of time: acquiring prediction enhancing data corresponding to the past period of time from one or more servers external to the entity system; inputting the first prediction and the acquired prediction enhancing data into a machine learning model stacked on top of and distinct from the forecasting model. and trained, using at least (a) historical total payment volume data (b) historical predicted first total payment volumes outputted from the forecasting model and (c) historical prediction enhancing data, to predict second total payment volumes for the future periods of time; outputting, using the machine learning model, a second prediction of the total payment volume for the future period of time; comparing the second prediction of the total payment volume to a real-time total payment volume for the entity system; and based on a detected difference between the real-time total payment volume and the second prediction of the total payment volume, adjusting a server traffic capacity of the entity system to accommodate a predicted peak payments per time interval for processing the electronic transactions.
Independent claims 1, 9, and 16 include limitations for “inputting the total payment volume data into a forecasting model that is configured to predict first total payment volumes for future periods of time: outputting. using the forecasting model, a first prediction of a total payment volume for a future period of time: acquiring prediction enhancing data corresponding to the past period of time from one or more servers external to the entity system; inputting the first prediction and the acquired prediction enhancing data into a machine learning model stacked on top of and distinct from the forecasting model. and trained, using at least (a) historical total payment volume data (b) historical predicted first total payment volumes outputted from the forecasting model and (c) historical prediction enhancing data, to predict second total payment volumes for the future periods of time; outputting, using the machine learning model, a second prediction of the total payment volume for the future period of time; comparing the second prediction of the total payment volume to a real-time total payment volume for the entity system; and based on a detected difference between the real-time total payment volume and the second prediction of the total payment volume, adjusting a server traffic capacity of the entity system to accommodate a predicted peak payments per time interval for processing the electronic transactions”.
These limitations when viewed as a whole in view of the claims  integrate the claims into a practical application because following the machine learning model stacking, the steps are adjusting a server traffic capacity of the entity system to accommodate a predicted peak payments per time interval for processing the electronic transactions.
As a result, the pending claims 1-20 are eligible under 35 USC § 101.
With respect to 35 USC § 103 
With respect to the 35 USC § 103 rejection, none of the prior arts of record, taken individually or in any combination, teach, inter alia,
Obtaining total payment volume data corresponding to a past period of time for an entity system that processes electronic transactions; inputting the total payment volume data into a forecasting model that is configured to predict first total payment volumes for future periods of time, outputting. using the forecasting model, a first prediction of a total payment volume for a future period of time; acquiring prediction enhancing data corresponding to the past period of time from one or more servers external to the entity system; inputting the first prediction and the acquired prediction enhancing data into a machine learning model stacked on top of and distinct from the forecasting model. and trained, using at least (a) historical total payment volume data (b) historical predicted first total payment volumes outputted from the forecasting model and (c) historical prediction enhancing data, to predict second total payment volumes for the future periods of time; outputting, using the machine learning model, a second prediction of the total payment volume for the future period of time; comparing the second prediction of the total payment volume to a real-time total payment volume for the entity system; and based on a detected difference between the real-time total payment volume and the second prediction of the total payment volume, adjusting a server traffic capacity of the entity system to accommodate a predicted peak payments per time interval for processing the electronic transactions.
The prior art references most closely resembling the Applicant’s claimed invention are Kobylkin (US 20170316450 A1) in view of Upendra Sharma (Elastic Resource Management in Cloud Computing Platforms, University of Massachusetts Amherst, 2013) hereinafter Sharma.
Kobylkin discloses “A system, comprising: at least one processor; and at least one memory storing computer-executable instructions, that in response to execution by the at least one processor, causes the system to perform operations comprising; executing an advertisement response model using a first training data set, wherein the first training data set indicates, for each unit included in the training data set, a respective response to an advertising campaign” wherein a processor in communication with a memory to execute instructions for machine learning modeling. See claim 1. Kobylkin discloses “There are provided systems and methods for iteratively improving an advertisement response model. A payment provider may perform operations that include training an advertisement response model using a training data set” wherein inputting payment data into a forecasting model. Further, Kobylkin discloses “According to other embodiments, the payment provider may also be configured to improve an advertisement response model. Given a target data set, the advertisement response model may be configured to predict the responses of units included in the target data set to a particular advertising campaign” wherein “predict the responses of units included in the target data set to a particular advertising campaign” is equivalent to predicting and outputting a payment volume for a future period of time. See abstract and para. 0024.  Kobylkin discloses “The operations also include receiving one or more responses corresponding to a run of the advertising campaign with respect to the identified one or more units from the target data set and updating the training data set based on the one or more responses” wherein receiving one or more responses is equivalent to receiving enhancing data. See abstract.
The system of Kobylkin does not specifically teach, however, Sharma teaches on page 27, “Given these configuration parameters, Kingfisher’s planner can be invoked by specifying (i) the tier-specific peak request rate λ for which capacity must be provisioned, (ii) the current configuration for the application, which can be empty if this is the initial deployment of the application, and (iii) the optimization objective, which can be infrastructure cost or transition cost” Wherein specifying peak request rate λ is equivalent to comparing to a real time capacity. Further, Sharma teaches in page 46 second paragraph “These efforts fall into two categories proactive, where a model of the application is used to compute the capacity needed to service a particular workload at a certain performance level and reactive, where additional capacity is allocated after a workload spike arrives and causes significant performance degradation” wherein allocating server capacity to accommodate peak (spike) by dynamically provisioning capacity on-the-fly in response to workload fluctuations which is different than “comparing the second prediction of the total payment volume to a real-time total payment volume for the entity system; and based on a detected difference between the real-time total payment volume and the second prediction of the total payment volume, adjusting a server traffic capacity”
None of the cited documents by the Examiner, taken individually or in combination, discloses or suggests the combination of features in the independent claims obtaining total payment volume data corresponding to a past period of time for an entity system that processes electronic transactions; inputting the total payment volume data into a forecasting model that is configured to predict first total payment volumes for future periods of time, outputting. using the forecasting model, a first prediction of a total payment volume for a future period of time; acquiring prediction enhancing data corresponding to the past period of time from one or more servers external to the entity system; inputting the first prediction and the acquired prediction enhancing data into a machine learning model stacked on top of and distinct from the forecasting model. and trained, using at least (a) historical total payment volume data (b) historical predicted first total payment volumes outputted from the forecasting model and (c) historical prediction enhancing data, to predict second total payment volumes for the future periods of time outputting, using the machine learning model, a second prediction of the total payment volume for the future period of time; comparing the second prediction of the total payment volume to a real-time total payment volume for the entity system; and based on a detected difference between the real-time total payment volume and the second prediction of the total payment volume, adjusting a server traffic capacity nor could a person skilled in the art easily conceive of such features even in the light of common technical knowledge at the time of filing. The pending claims 1-20 are therefore distinguished from the prior arts.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The following prior arts made of record and not relied upon are considered pertinent to applicant's disclosure.
1) Upendra Sharma  “Elastic Resource Management in Cloud Computing Platforms” University of Massachusetts Amherst https://scholarworks.umass.edu/open_access_dissertations, 2013.
The publication  describes  page 27, “Given these configuration parameters, Kingfisher’s planner can be invoked by specifying (i) the tier-specific peak request rate λ for which capacity must be provisioned, (ii) the current configuration for the application, which can be empty if this is the initial deployment of the application, and (iii) the optimization objective, which can be infrastructure cost or transition cost” Wherein specifying peak request rate λ is equivalent to comparing to a real time capacity. Further, Sharma teaches in page 46 second paragraph “These efforts fall into two categories proactive, where a model of the application is used to compute the capacity needed to service a particular workload at a certain performance level and reactive, where additional capacity is allocated after a workload spike arrives and causes significant performance degradation” wherein allocating server capacity to accommodate peak (spike).
2) Bohdan Pavlyshenko, “Using Stacking Approaches for Machine Learning Models” IEEE Second International Conference on Data Stream Mining & Processing August 21-25, 2018, Lviv, Ukraine, 2018.
The publication discloses one of effective approaches in machine learning classification and regression problems is stacking. The main idea of stacking is using predictions of machine learning models from the previous level as input variables for models on the next level. Using multilevel models with stacking approach is very popular among the participants of Kaggle [1] community. On Kaggle platform, different business companies propose their problems with datasets for data scientists competitions to develop predictive models with the best accuracy. Time series can be analysed by different approaches such as ARIMA, linear models, machine learning models [2]. This study considers the applying of stacking approach to predictive models for time series and for logistic regressions.
3) Daniel et al. (US 20210221247 A1) discloses  a) Monitoring real-time or at intervals, end consumption of meters, energy supplies and demands, electric vehicle status and charge rates, charge requests, and prediction forecasts, risk profiles and available flexibility from end site resources and the local network performance and across phases. [0179] b) Forming an aggregate model of load and network performance using such measurements and forward predictions, to analyse issues on overall load and network performance, comparing such models to learnt behaviour or prior patterns and making adjustments to local, seasonal, calendar or peak period clustering and charging, as well as prior flexibility delivered from active management of charge rates. [0180] c) Decision logic to evaluate and schedule adjustments, e.g. to vary in real-time “Throttling” of EV charge rates, or to update forward pricing or charge curves governing current charging rates or new charging requests are managed, or to factor in or enhance distributed charging protocols that act to self-regulate and balance the system, together with evaluation of economic models of intervention such as cost, convenience, carbon, network capital deferral, asset stressing, network risk. [0181] d) Enacting and managing said active management controls or communication to manage charge rates on end devices, as well as auditing responses or compliance of end systems, or managing central reserves (batteries or aggregates of distributed batteries) as part of an active management response. [0182] e) Performance monitoring and reporting of contract delivery, payment or compensation obligations, and sharing of data for tools, dashboards, end users, or stakeholders, asset funders. [0183] f) Management of any impact on local settlement, or charges or payments for flexibility or in lieu of capital deferral agreements.
4) Kavumpurath (US 20190370716 A1) discloses   In the course of generating the recommended portfolio, various predictors may be used. Some may include merchant-specific factors including but not limited to, merchant/client identifier, merchant/client location, merchant category code, merchant market segment, point of sale entry mode, ecommerce indicator, card present/not present, or enhanced merchant attributes. Some factors may be acquirer-specific, such as, acquirer business identifier, acquirer bank identification number (BIN), acquirer portfolio, transaction volume, transaction count, fraud volume rate, fraud count rate, charge back volume rate, or chargeback count rate. Heuristically generated indicators may also be used, such as, predictive payment volume and growth or anomaly avoidance (outlier fraud).
5) MATSUBARA et al. (US 20190294740 A1) discloses, A sixth aspect of the present invention relates to a parameter set generating method for generating a new parameter set by changing a part of a parameter set that identifies a mathematical model using a current window X.sub.c which is a part of time-series data acquired up to a time tick t.sub.c. The mathematical model includes a non-linear component. The parameter set includes a non-linear parameter that identifies the non-linear component. The parameter set generating method comprises updating in which a regime updating unit included in an information processing apparatus updates a part of or otherwise all of parameters included in the parameter set without changing the non-linear parameter so as to reduce a difference between data of the current window X.sub.c at each time tick and an event value V.sub.C that corresponds to the current window X.sub.c at the corresponding time tick calculated based on a mathematical model identified by the parameter set thus updated.
6) Bailo et al. (US 20160071072 A1) discloses An autonomous payment method comprising: receiving customer data, the customer data including a transaction attribute; generating, via a processor, a customer level target specific variable layer from the customer data; modeling customer purchasing behavior, via the processor, with the customer level target specific variable layer to create a model customer purchasing behavior; saving the model of customer purchasing behavior to a non-transitory computer-readable storage medium.
7) Bhabeshet et al. (US 10789266 B2) relates to applying a box-cox transformation function to the first, second, and third models of the stacking average model to provide a predicted value for the third data set of the third discrete time period. Creating an ensemble using the predicted value for the third data set and the first, second, and third models of the trained stacking average model to identify a non-linearity in the third data set.
8) Jilani et al. (US 10438212 B1) relates to, based on receipt of a ticket that comprises metric based ticket data and textual ticket data, analyze the metric based ticket data with a rule based machine learn agent corresponding to the ticket; provide to a low bias meta learner processor the ticket escalation predictions and prior escalation prediction accuracies of the machine learning models and of the natural language text processor; generate, with the meta learner processor, a li ing model to generate a first ticket escalation prediction, with a similarity based machine learning model to generate a second ticket escalation prediction, and with a logistic regression based machine learning model to generate a third ticket escalation prediction, analyze the textual ticket data with a natural language text processor to generate a fourth ticket escalation prediction, wherein the textual ticket data comprises text based on communications exchanged between a customer and an kelihood percentage of an escalation of the ticket based on the prior escalation predictions accuracies and the ticket escalation predictions; and display the likelihood percentage of an escalation of the ticket on a computer display device.
9) Li et al. (US 10325220 B2)  discloses each model in the stacking uses output of a previous model, or models, as input. A stacked multi-label model allows inferences upon one label to influence inferences about other labels, and uses a base model to predict class labels for each label and uses those inferred labels as input to another level of the stacked model. Performance of multi-label classification with partially labeled training data is significantly boosted using embodiments of the present disclosure that consider missing labels using a positive and unlabeled learning model and label correlations using stacking models.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rutao Wu can be reached on (571) 272-6045. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the patent application information retrieval (PAIR) system. Status information of published applications may be obtained from either private PAIR or public PAIR. Status information of unpublished applications is available through private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have any questions on access to the private PAIR system, contact the electronic business center (EBC) at (866) 271-9197 (toll-free). If you would like assistance from a USPTO customer service representative or access to the automated information system, call (800) 786-9199 (in US or Canada) or (571) 272-1000.

/ABDALLAH A EL-HAGE HASSAN/
Examiner, Art Unit 3623